DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 March 2020 have been fully considered but they are not persuasive.
   With respect to Applicant's argument, page 7, lines 1-10, that the Examiner has relied on the same structure (first fluid and leak detection medium are the same fluid) for two different elements, the Examiner respectfully disagrees.  First, claim 1, as currently presented, claims a first fluid and a leak detection medium.  Defabaugh et al. disclose a product stream (minus a metal compound) exiting a reactor (18) and traversing through the tubes of the heat exchanger (13) coming into indirect heat exchange with a feedstream carrier fluid containing a leak detection medium (metal compound) introduced to the shell side (second wall surrounding the first wall of tubes).  Leaks within the tubes of the heat exchanger will introduce the leak detection medium (metal compound) into the product stream leaving the outlet (13) of the heat exchanger, which will be detected in the analyzer (28).  Thus, the first fluid (product stream without metal compound) and the leak detection medium (metal compound) are not the same structure for purposes of meeting the claim limitations of the claims. 

metal compound) and the liquid carrier is the liquid/fluid/leak detection medium that enters the shell (second wall) of the heat exchanger (13) through the inlet (14), as disclosed within Defabaugh et al. (col. 3, lines 31-35), and as set forth in the previous Office Action, page 6.

   With respect to Applicant's argument, page 8, lines 9-10, that Nakatani fails to disclose the leak detection medium of the present invention, the Examiner respectfully disagrees.  Claim 1 as presently presented recite a first fluid and a leak detection medium.  Nakatani disclose a heat exchanger (10) comprising a first fluid comprised of a refrigerant mixture passing through heat exchange passages (11, 12) having a first wall (paragraph [0012], lines 1-2) contained within a leak detection enclosure (10) having a second wall filled with an antifreeze solution acting as the leak detection medium.  Leakage of the antifreeze solution from the enclosure is detected by a pressure sensor (13).  The claim as presented does not recite how the detection medium is detected or if it is detected at all.
paragraph [0013], lines 1-2).  Leakage from the passages will cause an increase in pressure within the enclosure (10) (paragraph [0013], lines 2-3) while a leakage in the enclosure will result in a pressure decrease.  Thus, the pressure sensor is capable of sensing both a leak in the passages as well as a leak in the outer detection enclosure.

Drawings
The drawings are objected to because of the following:
   Figures 8 and 12:  Blank reference boxes "212", "216", "230"  should also be labeled with their representative structure to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (212), as shown in Figures 8 and 12, should also be labeled -- Processor --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 12, claim lines 1-2:  It is not clear what is meant by the phrase "the leak detection medium comprises an inert gas or liquid".  How is the term "comprises" to be defined in view of claim 10 from which this claim depends?  Claim 10 has been amended to recite that the leak detection medium is a fluid.  This is interpreted by the Examiner that the detection medium is a gas or a liquid.  Claim 12, then comes along and recites that the medium comprises a liquid.  How does the medium differ by comprising a liquid if the invention has been defined as the medium being a liquid?  The difference/comparison does not make sense. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
   Claim 12 recites that the leak detection medium comprises a liquid; but claim 10, from which claim 12 depends, recites that the leak detection medium is a fluid.  A fluid is defined as a gas or a liquid, such that claiming the leak detection medium comprises a liquid fails to further limit a leak detection medium that is a fluid/liquid.  The term "comprises" takes something away from the term "is".
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,522,008 (Defabaugh et al.).
   With respect to the limitations of claim 1, Defabaugh et al. disclose a heat exchanger leak detection system, the system comprising:
      a heat exchanger comprising a first wall defining a first passage containing a first fluid (heat exchange (13) has a set of tubes having walls (first wall) defining a passage containing a first fluid - col. 3, lines 45-49), wherein a leak detection enclosure containing a leak detection medium is defined between the first wall and a second wall surrounding the first wall (a metal compound to be detected is placed within a feedstream that fills a shell, i.e. enclosure with walls defined as second walls, formed around the tube and comes into indirect heat exchange with the fluid passing through the tubes (col. 3, lines 28-36).  The feedstream and metal compound passes into any leaks within the tubes, which is later detected with an analyzer (28) (col. 3, lines 45-54)).

   With respect to the limitation of claim 2, Defabaugh et al. further disclose that the leak detection medium comprises a fluid, and wherein the fluid defines a pressure greater than the first fluid or a second fluid surrounding the second wall (col. 3, line 57 through col. 4, line 2 - feedstream (carrier fluid) containing metal is at a greater pressure than the first fluid passing through the tubes such that the pressure differential will allow the feed to flow into the product stream/first fluid flowing through the tubes of the heat exchanger).

	
	   Claims 1, 3, 5, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-35266 (Nakatani).
   With respect to the limitations of claim 1, Nakatani discloses a leak detector for use with a heat exchanger (6), the detector comprising:
      a brine heat exchanger (6) comprising a first wall defining a first passage containing a first fluid (heat exchanger (6) has a set of tubes (11) having walls (first wall) defining a passage containing a first fluid of propane and isobutene - paragraph [0012], lines 1-2), wherein a leak detection enclosure/container (10) containing a leak detection medium (antifreeze solution) is defined between the first wall and a second wall surrounding the first wall (adiabatic container (10) contains an antifreeze solution which surrounds exchange passages (11, 12). Leakage from the passages is detected - paragraph [0012], lines 3-4 and paragraph [0013], lines 1-3 - Figure 2).

   With respect to the limitations of claim 3, Nakatani discloses a sensor (13) disposed at the leak detection enclosure (10) (paragraph [0013], lines 1-3 - Figure 2).  

paragraph [0013], lines 1-3 - Figure 2).

   With respect to the limitation of claim 10, Nakatani further discloses that the leak detection medium is a fluid (antifreeze solution, which is a fluid, is defined as the leak detection medium).

   With respect to the limitation of claim 12, Nakatani further discloses that the leak detection medium defines a liquid (antifreeze solution, which is a liquid, is defined as the leak detection medium).

   With respect to the limitations of claim 13, Nakatani disclose a heat exchanger and leak detection system, the system comprising a first wall defining a first passage containing a first fluid (heat exchanger (6) has a set of tubes (11) having walls (first wall) defining a passage containing a first fluid of propane and isobutene - paragraph [0012], lines 1-2) and a second wall surrounding the first wall, wherein a leak detection medium is in a leak detection enclosure/container (10) defined between the first wall and the second wall (adiabatic container (10) having an inner second wall contains an antifreeze solution which surrounds exchange passages (11, 12). Leakage from the passages is detected - paragraph [0012], lines 3-4 and paragraph [0013], lines 1-3 - Figure 2), the system further comprising one or more controllers configured to perform operations, the operations comprising: flowing the first fluid through the first passage (controller means (not shown) causes a first fluid of propane and isobutene to flow through a first set of passages (11) - paragraph [0012], lines 1-2); flowing a second fluid in thermal communication with the second wall (controller means (not shown) causes a second fluid of brine to flow through a second set of passages (12) in thermal communication with the second wall - paragraph [0012], lines 3-4); and acquiring, via a sensor (13) at the leak detection enclosure (paragraph [0013], lines 1-2), a signal indicating fluid communication between the leak detection medium and one or more of the first fluid or the second fluid (leakage from the first or second passages (11, 12) into the antifreeze solution causes an increase in pressure within the container (10), which is sensed by the pressure sensor (13) -paragraph [0013], lines 2-3; paragraph [0014], lines 1-3; and paragraph [0019], lines 5-9).

   With respect to the limitations of claim 14, Nakatani further discloses that the operations further comprises:
      acquiring, via the sensor, a first leak detection value at the leak detection enclosure (pressure sensor (13) appears to continuously or periodically sense for leaks within the first and second passages (11, 12) such that no indication of leak or no indication of pressure above a threshold pressure creates a first leak detection value of zero - paragraph [0019], lines 5-9);
      acquiring, via the sensor, a second leak detection value at the leak detection enclosure (upon receipt of a pressure value greater than a predetermined pressure, the pressure sensor generates a second signal indicative of a leak condition within the first and second passages - paragraph [0019], lines 5-9);
detection circuit (14), which comprises some controller means, receives the pressure responses from the pressure sensor (13) and controls the generation of a leak detection signal based on the pressure value exceeding a predetermine pressure threshold - paragraph [0019], lines 5-9); and
      determining, via the controller, a leakage at the leak detection enclosure based at least on the acquired first leak detection value and the second leak detection value  (detection circuit (14), which comprises some controller means, receives the pressure values from the pressure sensor (13) and controls the generation of a leak detection signal based on the pressure value exceeding a predetermine pressure threshold - paragraph [0019], lines 5-9).

   With respect to the limitations of claim 15, Nakatani appears to disclose that determining the change in leak detection value at the leak detection enclosure comprises comparing the second leak detection value to the first leak detection value over a period of time (continuous or periodic evaluation of the pressure within the container (10) results in a determination of a leakage condition when the pressure sensor (13) senses the presence of a pressure above a predetermined pressure).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-35266 (Nakatani) in view of US 2016/0091262 (Chainer et al.).
   With respect to the limitations of claim 6, Nakatani discloses all of the limitations of the base claim, but fails to disclose that the sensor is coupled to a valve at the first passage, wherein the valve defines a first position at or above a pressure threshold of the leak detection enclosure and a second position below the pressure threshold of the leak detection enclosure.  
   Chainer et al. disclose a manifold heat exchanger (Figures 1A, 1B) whereby a plurality of pressure sensors (110a, 110b, 111a, 111b) are utilized to monitor leaks within a facility side coolant supply line (102) and a facility side coolant return line (104) connecting a plurality of heat exchangers (106) (paragraph [0019, lines 1-19).  Valves (112) are coupled to the facility side coolant supply line (102).  The valves (112) control coolant flow from the supply line (102) to the heat exchanger (106) (paragraph [0022]).  One or more controllers may electronically control the heat exchangers (106), the valves (112), the pressure sensors (110) and the leak detection apparatus (120) (paragraph [0024]).  The valves (112) may be manipulated to allow full, partial, or no paragraph [0022]).  Upon detection of a leakage condition within a heat exchanger (106) based upon a pressure monitoring step (308), the valves are manipulated to cause the coolant to flow into the by-pass line (114) and avoid the heat exchanger (106) (paragraphs [0042-0051] and [0060-62] - Figures 3-4).  Thus, valves allow flow (second position) through the heat exchanger when a pressure reading is normal or below a threshold; and route the flow (first position) through the by-pass line (114) upon a pressure reading that is at or above a pressure threshold.  Modifying Nakatani to control flow through valving based upon a sensor response would have been obvious to one of ordinary skill in the art as a means of minimizing or eliminating flow to a faulty heat exchanger, which minimizes further wasting of resources and minimizes additional risks.  
 
   With respect to the limitations of claim 7, Nakatani discloses all of the limitations of the base claim, but fails to disclose that the sensor is coupled to a valve at a second passage defined between a third wall and the second wall, wherein the valve defines a first position at or above a pressure threshold of the leak detection enclosure and a second position below the pressure threshold of the leak detection enclosure.
   Chainer et al. disclose a manifold heat exchanger (Figures 1A, 1B) whereby a plurality of pressure sensors (110a, 110b, 111a, 111b) are utilized to monitor leaks within a facility side coolant supply line (102) and a facility side coolant return line (104) connecting a plurality of heat exchangers (106) (paragraph [0019, lines 1-19).  Valves (112) are coupled to the facility side coolant supply line (102).  The valves (112) control paragraph [0022]).  The valves (112) are located within a second passage between a third wall (wall of coolant supply line (102) and a second wall that forms part of the heat exchanger (106).  One or more controllers may electronically control the heat exchangers (106), the valves (112), the pressure sensors (110) and the leak detection apparatus (120) (paragraph [0024]).  The valves (112) may be manipulated to allow full, partial, or no coolant flow into the heat exchanger (106), the by-pass line (114) and to downstream portions of the facility side coolant supply line (102) (paragraph [0022]).  Upon detection of a leakage condition within a heat exchanger (106) based upon a pressure monitoring step (308), the valves are manipulated to cause the  coolant to flow into the by-pass line (114) and avoid the heat exchanger (106) (paragraphs [0042-0051] and [0060-62] - Figures 3-4).  Thus, valves allow flow (second position) through the heat exchanger when a pressure reading is normal or below a threshold; and route the flow (first position) through the by-pass line (114) upon a pressure reading that is at or above a pressure threshold.  Modifying Nakatani to control flow through valving based upon a sensor response would have been obvious to one of ordinary skill in the art as a means of minimizing or eliminating flow to a faulty heat exchanger, which minimizes further wasting of resources and minimizes additional risks.

   With respect to the limitations of claim 17, Nakatani discloses all of the limitations of the base claim, including a leak detection sensor for detecting a change in leak detection values at the leak detection enclosure and a controller for determining leakage at one or more of the leak passages and the leak detection enclosure based on 
   Chainer et al. disclose a manifold heat exchanger (Figures 1A, 1B) whereby a plurality of pressure sensors (110a, 110b, 111a, 111b) are utilized to monitor leaks within a facility side coolant supply line (102) and a facility side coolant return line (104) connecting a plurality of heat exchangers (106) (paragraph [0019, lines 1-19).  One or more controllers may electronically control the heat exchangers (106), the valves (112), the pressure sensors (110) and the leak detection apparatus (120) (paragraph [0024]).   The pressure sensors (110a, 110b, 111a, 111b) are located in the first and second passages (102, 104) such that leak detection values at each of the passages can be determined.  The pressure sensors also act as the leak detection sensor since the change in pressure within the passages is due to the change in pressure of the heat exchanger (106).  The controller is determines a leakage at one or more of the first passage, the second passage, and the leak detection enclosure based at least on a difference between the first leak detection value and the second leak detection value each to the change in leak detection value at the leak detection enclosure (the difference in the signals is between a no leakage determination and a leakage determine, whereby some threshold of pressure has been reached).  Modifying Nakatani to provide multiple sensing locations would have been obvious to one of ordinary skill in the art as a means of increasing the detecting accuracy by providing additional signal outputs that can be evaluated, thus speeding up a leakage determination, which minimizes leakage risks.

   With respect to the limitation of claim 20, Nakatani discloses all of the limitations of the base claim, but fails to disclose that the operating state of the heat exchanger is adjusted based on the signal acquired from the sensor.
   Chainer et al. disclose a manifold heat exchanger (Figures 1A, 1B) whereby a plurality of pressure sensors (110a, 110b, 111a, 111b) are utilized to monitor leaks within a facility side coolant supply line (102) and a facility side coolant return line (104) connecting a plurality of heat exchangers (106) (paragraph [0019, lines 1-19).  Valves (112) are coupled to the facility side coolant supply line (102).  The valves (112) control coolant flow from the supply line (102) to the heat exchanger (106) (paragraph [0022]).  One or more controllers may electronically control the heat exchangers (106), the valves (112), the pressure sensors (110) and the leak detection apparatus (120) (paragraph [0024]).  The valves (112) may be manipulated to allow full, partial, or no coolant flow into the heat exchanger (106), the by-pass line (114) and to downstream portions of the facility side coolant supply line (102) (paragraph [0022]).  Upon detection of a leakage condition within a heat exchanger (106) based upon a pressure monitoring step (308), the valves are manipulated to cause the coolant to flow into the by-pass line paragraphs [0042-0051] and [0060-62] - Figures 3-4).  Thus, upon receiving a signal acquired from the pressure sensors, the operating state of the heat exchanger is adjusted as the valve (112) is manipulated as to allow no flow of coolant to the heat exchanger.  Modifying Nakatani to adjust the operating state of the heat exchange based upon a signal from the sensor would have been obvious to one of ordinary skill in the art as a means of minimizing or eliminating flow to a faulty heat exchanger, which minimizes further wasting of resources and minimizes additional risks.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10-35266 (Nakatani) in view of US 3,522,008 (Defabaugh et al.).
   With respect to the limitation of claim 16, Nakatani discloses all of the limitations of the base claim, but fails to disclose that the operations further comprising: pressurizing the leak detection medium to a pressure at the leak detection enclosure greater than a pressure at the first passage and the second passage.  
   Defabaugh et al. disclose a heat exchanger leak detection system whereby the leak detection medium is pressurized to a pressure greater than the first fluid or a second fluid surrounding the second wall (col. 3, line 57 through col. 4, line 2 - feedstream (fluid) containing metal is at a greater pressure than the first fluid passing through the tubes such that the pressure differential will allow the feed to flow into the product stream/first fluid).   Modifying the heat exchanger to allow for a pressure .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856